Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
 
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolk et al. (USPN 2013/0170218).

With regard to claim 1,
Wolk et al. disclose in at least the figures an optical sheet for a light guide plate type liquid crystal display, the optical sheet comprising: a first optical film (609); a low refractive index (605) layer; and a second optical film (603); the first optical film (609), a first pressure sensitive 

With regard to claim 2,
Wolk et al. disclose the optical sheet according to claim 1, wherein each of the first optical film or the second optical film is a polarizing plate, a brightness enhancement film, a prism sheet, a diffusion plate, a light guide plate, or a reflection plate (see paragraphs 70,71).

With regard to claim 3,
Wolk et al. disclose the optical sheet according to claim 1 wherein at least one of the first optical film or the second optical film is a light guide plate (603).

With regard to claim 4,
Wolk et al. disclose the optical sheet according to claim 1, wherein at least one of the first optical film or second optical film is a light guide plate (603), and the other is an optical member other than the light guide plate (609).


With regard to claim 6,


With regard to claim 7,
Wolk et al. disclose a backlight unit for a light guide plate type liquid crystal display, the backlight unit comprising: the optical sheet according to claim 1; an edge light (606); and a light guide plate (603).

With regard to claim 8,
Wolk et al. disclose the backlight unit according to claim 7, wherein the edge light is an LED edge light (see paragraph 150).

With regard to claim 9,
Wolk et al. disclose a light guide plate type liquid crystal display (see paragraph 2) comprising the backlight unit according to claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolk et al. (as above).

With regard to claim 10,
Wolk et al. disclose an optical sheet for a light guide plat type liquid crystal display, the optical sheet comprising a first optical film (609); a first pressure sensitive adhesive/adhesive layer (see e.g., paragraph 179, additional layer adhered to light guide via second additional, adhesive layer), a low refractive index (605) layer; a second pressure sensitive adhesive/adhesive (604); and a second optical film (603); the first optical film (609), a first pressure sensitive adhesive/adhesive layer (see e.g., paragraph 179, additional layer adhered to light guide via second additional, adhesive layer), the low refractive index layer (605), a second pressure sensitive adhesive/adhesive (604), and the second optical film being laminated in this order, wherein at least one of the first optical film or the second optical film is a light guide plate (603), wherein the low refractive index layer has a refractive index of 1.25 or less (see paragraph 134), wherein the low refractive index layer is a void containing layer in which microporous particles are chemically bonded (fumed silica, paragraph 139), and wherein the low refractive index layer is a void containing layer (nanovoided polymeric layer, paragraph 70) in which microporous particles are crosslinked to each other (via binder, see paragraph 138). While Wolk et al. do not specifically disclose the ratio of the sum thickness of the pressure sensitive adhesive/adhesive layers to the total of the pressure sensitive adhesive layers and the low refractive index layer, Wolk et al. do disclose ranges of values encompassing this range of 

Response to Arguments
	While the applicant argues Wolke et al. disclose that the particles are joined by hydrogen bonds as opposed to the claimed covalent bonds formed by crosslinking, the examiner asserts that Wolk et al. do disclose that the particles may be joined by crosslinking, drawing the applicant’s attention to paragraph 138.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879